Citation Nr: 1426897	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-02 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 1971.

This matter comes before the Board of Veteran's Appeals (Board) from a June 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.  In August 2012, the Veteran submitted a VA Form 21-526(b), in which he reported that his relevant treatment records are in the possession of St. Cloud VA Medical Center, Minnesota (St. Cloud VAMC). The Veteran also stated he received private medical care. Based on the Veteran's assertions on the VA Form 21-526(b), the VA should attempt to obtain all records not already associated with this folder. 

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his bilateral hearing loss, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include St. Cloud VAMC and associate them with the claims file.

2. After associating all newly acquired  records with the claims file, obtain a supplemental clinical opinion.   The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has current hearing loss disability related to, or aggravated by, his military service, The claims folder should be reviewed in conjunction with such examination. Any opinion should include a complete rationale.  The examiner should consider the entire claims file to include:  a.) the STRs; b.)the Veteran's statements that he has had hearing loss and tinnitus since separation from service, and c.) the March 2010 VA examination report.  If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such. 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



